Case 1:18-cr-00170-CMA Document 310 Filed 11/10/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                           District Judge Christine M. Arguello

Criminal Action No. 18-cr-00170-CMA-2
(Civil Action No. 20-cv-03194-CMA)

UNITED STATES OF AMERICA,

       Plaintiff/Respondent,

v.

2. VICTOR LOERA,

       Defendant/Movant.


                     ORDER TO FILE AMENDED ' 2255 MOTION


       Movant, Victor Loera, was convicted, pursuant to his guilty plea, of one count of

possession with intent to distribute 5 kilograms or more of cocaine, or aiding and abetting

the same, pursuant to 18 U.S.C. '' 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2. (Doc. # 205).

On February 20, 2019, he was sentenced to a 37-month term of imprisonment. (Id.). On

October 26, 2020, Mr. Loera filed, pro se, a Motion to Vacate, Set Aside, or Correct

Sentence Under 28 U.S.C. ' 2255 (“2255 Motion”). (Doc. # 306).

       Mr. Loera completed Sections A, B, C, and D of the § 2255 Motion, but he does not

assert any claims for relief in Section E. Instead, Mr. Loera states: “Could not file due to

Covid” and “sign copy send to court and another to U.S. Attorney Office CO.” (Id. at p. 4).

       It is unclear why Mr. Loera could complete some sections of the § 2255 Motion

form, but not assert any claims for relief. The Court will afford Mr. Loera an opportunity to

file an amended § 2255 Motion with all sections of the form completed. Mr. Loera must

allege the legal basis for, and specific factual allegations to support, any asserted claims
Case 1:18-cr-00170-CMA Document 310 Filed 11/10/20 USDC Colorado Page 2 of 2




for relief.

        Mr. Loera is reminded that a one-year limitation period applies to his § 2255

Motion. See 28 U.S.C. § 2255(f). Therefore, Mr. Loera should explain in Section G of the

form why his § 2255 Motion, filed more than one year after his conviction was final, is not

time-barred. Accordingly, it is

        ORDERED that the Court’s order of October 29, 2020 (Doc. # 308) is hereby

VACATED. It is

        FURTHER ORDERED that Movant, Victor Loera, shall file, within thirty (30) days

of the date of this Order, an Amended ' 2255 Motion, on the court-approved form, that

complies with the directives of this Order. It is

        FURTHER ORDERED that if Mr. Loera fails to file an Amended ' 2255 Motion that

complies with this Order within the time allowed, the ' 2255 Motion (Doc. # 306), will be

denied for the reasons discussed above.

        DATED: November 10, 2020

                                                    BY THE COURT:




                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                              2
